Per Curiam:

The respondent moves to dismiss the appeal herein because the bond was not filed within five days after the notice or appeal was given, as required by § 1407, Code of Procedure. The notice of appeal was given November 5th, and the bond was filed November 11th, six days later. Appellant makes a showing to the effect that the failure to file within time was due to the omission of a clerk in his office, but the statute leaves us no discretion in the premises, and the motion must be granted. See Cook v. Oregon Short Line, etc., Ry. Co., 27 Pac. Rep. 5.
Appeal dismissed.